1 - | Case 2:16-cr- 00026- SIEM). epcement 140 Filed 02/21/19 Pagelof3 ©
Tans RB. Hardy ee Febu.20K

 

| Deac Honorable Dudge. Cort 3, Bacher |

 

 

 

 

 

bb Kill a \owenfexnernent agerts 5 Veg notin My DNA.

polke the rh On +h ad today Your Honor. LADD Kno

—- a li cA Y —~ \s\ 21 \%
\ gid tlic Ch Sf nou . Me dv’ \i OLA When VU id WJ

te

didnt helieve mae my. heart almost failed me. My vaather ia

| Memtally a T hove. Police officers inside my owy foni\y. 1

OM WeEDy urt Lo MY yeact +o \Anow G
Shot by Ga Coun TSived. Lamvery VELy ery SocrySor whet

 

 

 
Ok . Case 2:16-cr-00026-CJB-MBN Document 140. Filed 02/21/19 Page 2o0f3 |

 

 

 

 

 

 

  
    
 
  
 

 

iS G 1 Siest-Line offenderact a8 yeors Si.
Pp, 5. | : |
\yourr Honow Le the Coovenment esi me. ho) Jom the Miladary o.

 
  

“oy . . RY VA

h) AX TT \) AVAL 1) v1.0 ry e
; K . \ 4 > .
OW Ve ovlie-bpuTrdon

ase Ucur fava yn Gay. Vi ot
live on S0e@ever in good health. Cab’ BIESSI

 

 

 
Case 2:16-cr-00026-CJB-MBN Document 140 Filed 02/21/19 Page 3 of 3

Jarvis Y. H ordy NEW ORLEANS LA.700
\G00 Daris ROD AS FEEQO ALA

004
Chal, Lh 110 7 Honorable Sudge Cars| J. Barbier
ope Bole Botds Federal BLDC)
ee 500 Poydras ST
NO) LA) VO\S0

 

j

i

{ ' . soe remannweeeony { .

Po ood) FOLEG-SIRLS6 VU gene LOE angen aye PVEU ag peat fe TD eg aggpenneeggl ll
